Citation Nr: 1103854	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-08 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea, secondary 
to service-connected posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen 
a claim for direct service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to October 1970 
and from January 1972 to March 1981.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in January 2009 by the 
VARO in Lincoln, Nebraska, denying the Veteran's original claim 
for service connection for sleep apnea, secondary to service-
connected PTSD, in addition to his claim to reopen for direct 
service connection for sleep apnea.  

The Board herein finds that new and material evidence has been 
received by VA to reopen the previously denied claim for service 
connection on a direct basis for sleep apnea.  That reopened 
claim, in addition to the Veteran's original claim for service 
connection for sleep apnea, secondary to service-connected PTSD, 
are REMANDED to directly to the RO, based on the Veteran's 
representation by an attorney.  


FINDINGS OF FACT

1.  Service connection on a direct basis for sleep apnea was 
previously and most recently denied by RO action in July 2004, 
and following notice to the Veteran later in July 2004 as to the 
denial action and his appellate rights, no timely appeal was 
initiated.  

2.  Since entry of the most recent rating decision denying 
service connection on a direct basis for sleep apnea, evidence 
received by VA was not previously before VA decision makers, 
relates to an unestablished fact, and raises a reasonable 
possibility of substantiating the previously denied claim for 
service connection.  




CONCLUSIONS OF LAW

1.  The RO's decision of July 2004, denying most recently the 
Veteran's claim for service connection on a direct basis for 
sleep apnea, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104 (2010).  

2.  Since entry of that prior decision, new and material evidence 
has been received by VA with which to reopen the previously 
denied claim for service connection on a direct basis for sleep 
apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the disposition herein reached is favorable to the appellant, 
the need to discuss the VA's efforts to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), as codified in the United States Code, its 
implementing regulations, or the body of law interpretive 
thereof, is obviated.

In general, decisions of the agency of original jurisdiction (the 
RO) or by the Board that are not appealed within in the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 
C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last 
final denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material evidence 
had been presented) will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Applicable law provides that service connection will be granted 
if it is shown that the appellant suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury or disease in 
line of duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Service connection on a direct basis for sleep apnea was 
originally and most recently denied by RO action in July 2004, 
when it was determined that the claimed disorder was not shown by 
complaints or findings throughout his periods of military 
service.  Following notice to the Veteran of the denial action 
and his appellate rights, no timely appeal was initiated, thereby 
rendering final the July 2004 action.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  

Given the finality of the most recent denial of service 
connection in July 2004, respectively, the question at this 
juncture is whether new and material evidence has been received 
by VA to reopen the Veteran's previously denied claim.  This 
ordinarily necessitates a review of the evidence submitted prior 
to and subsequent to those most recent, final denial.  However, 
in this instance, notice is taken by the Board that the record 
indicates that the Veteran was afforded a VA respiratory disease 
examination in December 2008, which was undertaken for the 
purpose of ascertaining the relationship, if any, between the 
Veteran's PTSD and his sleep apnea.  The report of that 
examination nevertheless indicates the Veteran's medical history, 
as obtained by the VA examiner, that he had been afflicted by 
snoring during military service and throughout most of his adult 
life, although no hypersomnia was present during active duty.  
The examiner specifically referenced an inservice incident in 
which the Veteran sought and received medical assistance for 
"feeling run down" and that following a period of light duty 
and rest, there was no recurrence of hypersomnia.  No opinion was 
sought from the VA examiner or furnished by him as to the 
likelihood that the Veteran's sleep apnea originated in service 
or was otherwise related to inservice symptomatology.  

This documentary and testimonial evidence, the credibility of 
which, although not its weight, is to be presumed per Justus v. 
Principi, 3 Vet. App. 510, 513 (1992), meets the requisites of 38 
C.F.R. § 3.156, including raising a reasonable possibility of 
substantiating the claim for service connection on a direct basis 
for sleep apnea by way of service incurrence.  The Veteran had 
not previously stated that snoring had been present in service, 
nor had he or VA acknowledged that he had been treated in service 
for fatigue or similar complaint.  To that extent, alone, the 
previously denied claim for direct service connection for sleep 
apnea is reopened and such matter is further addressed in the 
Remand portion of this document.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the claim for 
service connection on a direct basis for sleep apnea is reopened.

REMAND

There remains for consideration the merits of the Veteran's 
reopened claim for direct service connection for sleep apnea, but 
it appears that additional development is advisable prior to the 
Board's entry of a final decision as to such matters.  In this 
regard, the Board notes that a medical examination and opinion 
are needed as to the relationship of the Veteran's sleep apnea to 
his periods of military service, including inservice snoring and 
fatigue.  

In addition, it is noted that the RO in its development of the 
Veteran's original claim for service connection for sleep apnea, 
secondary to service-connected PTSD, arranged for the conduct of 
a VA examination in December 2008.  Such examination yielded a 
diagnosis of sleep apnea and a medical opinion that such disorder 
was not caused or the result of the Veteran's PTSD, citing, in 
part, the rationale that there was no evidence of record that the 
Veteran was treated for symptoms of sleep apnea while on active 
duty, in apparent conflict with the examiner's review of medical 
history that in fact the Veteran snored while in service and was 
treated on one occasion for fatigue.  As well, no opinion was 
offered by the VA examiner in December 2008 as to the aggravation 
of the Veteran's apnea by his service-connected PTSD.  See 
38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).   

In view of the foregoing, the Board finds that the conduct of an 
additional VA medical examination and the solicitation of medical 
opinions as to questions raised by this appeal are necessary 
prior to final adjudication.  Remand to permit the RO to 
undertake this development is therefore necessitated.  38 C.F.R. 
§ 19.9 (2010).  

Accordingly, this portion of the Veteran's appeal is REMANDED for 
the following actions:

1.  Obtain all pertinent VA treatment 
records, not already on file, including 
those compiled since December 2008 at all 
pertinent VA medical facilities, for 
inclusion in the Veteran's VA claims 
folder.  

2.  Thereafter, afford the Veteran a VA 
medical examination for the purpose of 
evaluating the nature and etiology of his 
sleep apnea, to include its relationship, 
if any, to inservice snoring and fatigue, 
and, also, to service-connected PTSD.  The 
claims folder should be made available to 
and reviewed by the VA examiner for use in 
the study of this case and the prepared 
report of such evaluation should indicate 
whether the claims folder was made 
available and reviewed.  Such examination 
should also entail the taking of a complete 
medical history, as well as the conduct of 
a physical examination and all diagnostic 
studies deemed warranted by the examiner.  
All applicable diagnoses should then be set 
forth.

As well, the VA examiner is asked to offer 
an opinion as to the following:

(a)  Is it at least as likely as not that 
the Veteran's sleep apnea originated during 
active duty from June 1967 to October 1970 
and from January 1972 to March 1981 or is 
otherwise related to any inservice event, 
including reported snoring and fatigue?  

(b)  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's sleep apnea was caused or 
aggravated by his service-connected PTSD? 

The examiner is advised that the term as 
likely as not does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended onset date or causal 
relationship; less likely weighs against 
the claim.

The examiner is further informed that 
aggravation for legal purposes is defined 
as a worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.  

A complete rationale for all opinions 
offered should be provided.  If any 
requested opinion cannot be provided 
without resort to speculation that fact and 
the reasons why that is the case should be 
fully set forth within the examination 
report.  In offering such opinions, the VA 
examiner's reference to specific items in 
the clinical record would be of 
considerable assistance.

3.  Lastly, readjudicate the Veteran's 
reopened claim for service connection on a 
direct basis for sleep apnea, and his 
original claim for service connection for 
sleep apnea, secondary to service-connected 
PTSD, and if any benefit sought on appeal 
remains denied, the Veteran and his 
attorney should be provided with a 
supplemental statement of the case, which 
should contain notice of all relevant 
actions taken on the claims for benefits.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn as to the outcome of this matter by the actions 
herein requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


